4176064DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zepeniuk et al. (US 2015/0154035) in view of Lonn (US 2008/0043205).
Regarding claims 1 and 11, Zepeniuk discloses a system (fig. 3) comprising: 
a projector set comprising one or more projection elements (130 of fig. 3, see ILLUMINATORS of fig. 1), 
the projector set configured to perform active illumination by projecting a light pattern towards a scene (130, 134A, and 134B of fig.3. [0048] Illuminator 130 may be configured to illuminate the scene at a mode of illumination determined by processing unit 110 based on level of ambient light and level of flat surfaces in the scene as presented in the captured images. The determined mode of operation may be, for example, one of the following three modes of illumination: no illumination, IR flood illumination, and IR pattern illumination);
a controller (120 of fig. 3) coupled to the projector set, the controller configured to:

the environmental conditions comprising an amount of texture captured in the scene without using the active illumination ([0031, 0049, and 0062] the processing unit 110 may select the mode of no illumination when the ambient light in the scene is beyond a specified threshold. In this mode, there are no featureless surfaces present at the scene. It is noted that featureless surfaces comprise uniform color, unicolor (e.g. green wall, white wall), no visual texture. There are no featureless surfaces present at the scene, which means more than one color at the scene or amount of texture at the scene), 
the texture comprising variations of color intensities on surfaces within the scene without used of the active illumination ([0031, 0049, 0062] no illumination when ambient is sufficient, there are no featureless surfaces, which means more than one color at the scene).
It is noted that Zepeniuk does not teach determine the amount of texture in part of the scene is above a threshold; and based on the determination that the amount of natural texture in the part of the scene is above the threshold, control the projector set to optimize a power of the active illumination when projecting the light pattern towards the part of the scene as claimed. 
Lonn teaches determine the amount of texture in part of the scene is above a threshold (930 of fig. 9, compare the intensity of this identified portion to the intensity of the surrounding area, which is illuminated by ambient light in [0085], wherein the area contains color and texture ([0071 and 0084]); and based on the determination that the amount of natural texture in the part of the scene is above the threshold (930 of fig. 9; [0085] last paragraph describes the contrast better than needed, the color and texture images are compared to produce the contrast as the changed or differenced intensities of texture in the images), control the projector set to optimize the contrast is better than needed in order to save power).
Taking the teaching of Zepeniuk and Lonn together as a whole, it would have been obvious to one of ordinary skill in the art to modify the determination texture and  the reduction of the power of the active illumination of Lonn into the system of Zepeniuk to calibrate the resulting color of the image projected onto the surface, resulting in true or at least improved color reproduction of the image.
Regarding claim 6, Zepeniuk further teaches the system of claim 1 wherein the controller is configured 
to turn off and turn on at least one of the one or more projection elements ([0048] The determined mode of operation may be, for example, one of the following three modes of illumination: no illumination, IR flood illumination, and IR pattern illumination. When one mode is selected, the selected mode illumination is ON, and other modes illuminations are OFF); 
compare the amount of texture in the scene when the one or more projection elements is turned off and when the one or more projection elements is turned on ([0049, 0051] mode selection); and 
based on the comparing, determine whether to keep the projection elements turned off or turned on ([0048, 0049, and 0051] mode selection). 
Regarding claim 7, Zepeniuk further teaches the system of claim 1 wherein the controller is configured to ramp power up or ramp power down to at least one of the one or more projection elements based on the amount of natural texture in the scene ([0048, 0049, 0051]). 

Regarding claim 9, Zepeniuk further teaches the system of claim 1 wherein the controller is configured to control illumination of at least one region of interest of the scene based upon one or more illumination parameters, in which the region of interest is less than an entirety of the scene capable of being illuminated ([0007-0008] areas). 
Regarding claim 10, Zepeniuk modified by Lonn, Lonn further teaches the system of claim 1 wherein determining the amount of texture in part of the scene is above the threshold comprises determining the amount of the texture on objects in the scene is above the threshold ([0092] the contrast is better than needed). 
Regarding claim 12, Zepeniuk further teaches the method of claim 11 claim 21 wherein obtaining the quality data comprises;
illuminating at least part of the scene at a first illumination level at one time (e.g. ambient lights captured by 140 of fig. 3);
capturing first stereo images during the illuminating with the first illumination level (140 of fig. 3, [0039] Visible light capturing device 140 may be, for example, an RGB camera such as a standard webcam. Visible light capturing device 140 may be configured to capture optical 
illuminating the at least part of the scene at a second, different illumination level at another time (130 of fig. 3);
capturing second stereo images during the illuminating with the second illumination level (152 and 154 of fig. 3);
processing at least part of the first stereo images into a first set of data (116 of fig. 3);
processing at least part of the second set of stereo images into a second set of data (116 of fig. 3, fig. 4); and combining the first set of data and second set of data into combined quality data ([0073]). 
Regarding claim 13, Zepeniuk further teaches the method of claim 12 further comprising using the combined quality data to independently control different regions of interest within the scene with independent illumination levels ([0007-0008]). 
Regarding claim 20, Zepeniuk further teaches one or more machine or computer-readable storage devices containing executable instructions (fig. 3), which when executed perform operations comprising:
illuminating a scene (130 of fig. 3) without using active illumination ([0031, 0049, and 0062] no illumination, only the ambient light is present and illuminating the scene. A mode of infrared flood illumination and a mode of pattern illumination are not selected ); and
upon illuminating the scene (130 of fig. 3), processing stereo image data (116 of fig. 3, [0043] the captured stereoscopic data using image signal processor 116 and general purpose processor 114 in the processing unit 110 ) to determine an intensity level for illuminating the 
the intensity level for illuminating the scene with the active illumination being based on an amount of texture in the scene ([0046] The IR sensitivity is utilized for two purposes: (a) when visible ambient light is low, high bright IR emitters are activated and (b) in some cases, IR pattern projection of the scene can be helpful for the depth map algorithm. [0068] the pattern illumination is projected on the surface when large areas in the image lack of texture); 
the texture comprising variations of color intensities on surfaces within the scene without use of active illumination ([0049] the mode of no illumination when the ambient light in the scene is beyond a specified threshold. In this mode, there are no featureless surfaces present at the scene (or alternatively, amount of featureless surface is below a predefined threshold). No featureless surfaces present indicates texture or more than one color at the scene and [0022] the scene features include color and illumination. This suggests variations of color intensities of surfaces). 

Claims 21 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zepeniuk et al. (US 2015/0154035) in view of Lonn (US 2008/0043205) as applied to claim 11 and further in view of  Taguchi et al. (US 2014/0037146). 
Regarding claim 21, Zepeniuk and Lonn do not teach obtaining quality data based upon stereo matching using one or more images; and projecting active illumination into the scene based upon the quality data of the stereo matching being below a quality threshold as claimed.
Taguchi teaches obtaining quality data based upon stereo matching using one or more images ([0016]); and projecting active illumination into the scene (Claim 1 of Taguchi: while projecting the set of patterns onto the scene) based upon the quality data of the stereo matching being below a quality threshold ([0067], see Claim 16 of Taguchi: determining the depth value of the pixel as unknown if the highest matching score is smaller than a threshold).
Taking the teachings of Zepeniuk, Lonn, and Taguchi together as a whole, it would have been obvious to one of ordinary skill in the art to modify the teachings of Taguchi into the combination of Zepeniuk and Lonn for stereo processing to improve the matching quality and enhance depth reconstruction for static and slow moving parts of the scene and results in better estimation of depth discontinuities.
Regarding claim 14, Zepeniuk further teaches the method of claim 21 wherein obtaining the quality data comprises;
illuminating at least part of the scene with visible light (e.g. there is visible camera 140 of fig. 3, so it has a visible illumination. See 102 of fig. 1 of ASANO);
capturing visible light stereo images during the illuminating with the visible light (140 of fig. 3; [0038] a plurality of sensors comprising at least one visible light capturing device 140 and 
illuminating the at least part of the scene with infrared light (130 of fig. 3);
capturing second stereo images during the illuminating with the infrared light (152 and 154 of fig. 3); 
processing at least part of the visible light stereo images into a first set of data (116 of fig. 3, [0073]);
processing at least part of the infrared stereo images into a second set of data (116 of fig. 3, [0073]); and
combining the first set of data and second set of data ([0073], fig. 4). 
Regarding claim 15, Zepeniuk further teaches the method of claim 14 further comprising using the combined quality data to independently illuminate at least two different regions of interest within the scene with one or more of the following: visible light (there is a visible light for camera 140 of fig. 3) and infrared light (130 of fig. 3). 
Regarding claim 16, Zepeniuk further teaches the method of claim 21 further comprising determining one or more illumination parameters for a region of interest within the scene (0007, areas). 
Regarding claim 17, Zepeniuk further teaches the method of claim 21 further comprising reducing or turning off illumination power ([0031, 0049, 0062] no illumination light means turning off illumination power) to part of the scene to determine whether illuminating the part of the scene is beneficial to depth data quality. 
Regarding claim 18, Zepeniuk further teaches the method of claim 21 further comprising increasing or turning on illumination power ([0051] the mode of pattern illumination means 
Regarding claim 19, Zepeniuk further teaches the method of claim 11 claim 21 further comprising coordinating the illuminating of the scene with the capture of the one or more images (130, 152 and 154 of fig. 3). 

Allowable Subject Matter
Claim 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
The applicant argues that no combination of Zepeniuk and Lonn describes or suggests a system as recited in independent Claim 1. In particular, the Office relies on Lonn for allegedly describing "based on the determination that the amount of texture in the part of the scene is above the threshold, control the projector set to reduce a power of the active illumination when projecting the light pattern towards the part of the scene."
The examiner strongly disagrees with the applicant. Zepeniuk teaches the environmental conditions comprising an amount of texture captured in the scene without using the active illumination ([0031, 0049, and 0062] the processing unit 110 may select the mode of no illumination when the ambient light in the scene is beyond a specified threshold. In this mode, 
Lonn teaches the projector (fig. 7A) for projecting light onto the surface (710 of fig. 7A), the surface is of uniform color and texture ([0071 and 0084], and the processor (410 of fig. 4, 200 of fig. 7A) for comparing the color or contrast of an image captured by camera 270 to another image stored in device 200 and being projected by projector 280 to determine amount of contrast in part of the scene is above a threshold (930 of fig. 9; [0085], the contrast is the difference in color and texture of the captured images); and based on the determination that the contrast as amount of texture in the part of the scene is above the threshold (930 of fig. 9; [0085] the contrast better than needed), control the projector set to optimize a power of the active illumination when projecting the light pattern towards the part of the scene (420 of fig. 4, 200 and 280 of fig. 1; [0085] In some instances, device 200 may actually reduce the projection intensity of projector 280 if the contrast is better than needed in order to save power).
It is noted that the claimed limitation defined that the texture comprising variations of color intensities on surfaces within the scene without use of the active illumination.  Lonn teaches the surface is of color and texture ([0071 and 0084]), and the captured image of the surface contains the color and texture for comparison (410 of fig. 4, 200 and 280 of fig. 7A, 930 

The applicant cites paragraphs [0019 and 0020] describe an amount of (natural) texture in images to provide desired quality based on the illumination light.  It is considered that the amount of texture is the change or difference in color and texture quality based on the projection light as disclosed by Lonn (400, 410, and 420 of fig. 4; 200, 270, and 280 of fig. 7A; and [0071, 0084, 0085]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425